Per Curiam.
On this appeal from two orders entered in consolidated tax certiorari proceedings'to review real estate tax assessments for the year 1940-41 on premises known as 131 and 133 East 60th Street, New York, N. Y., the separate relators do not challenge the findings of the trial court with respect to building values but ask further reductions of the court’s values on the land.
After weighing the evidence and giving consideration to all factors relevant, we hold that the land values fixed by the trial for the year in question should be further reduced, and we find the proper values for the year 1940-41 to be as follows:
131 East 60th Street, land $30,000, building (as found by the trial court) $7,000, total $37,000;
133 East 60th Street, land $31,500, building (as found by the trial court). $7,000, total $38,500.
The orders so far as appealed from, should be modified accordingly and as so modified, affirmed, each with ten dollars costs and disbursements to the respective appellants.
Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ., concur.
Orders so far as appealed from, unanimously modified in accordance with opinion, and as so modified, affirmed, each with ten dollars costs and disbursements to the respective appellants. Settle order on notice.